                 Case 3:19-cv-06222-BHS Document 35 Filed 06/14/21 Page 1 of 2




 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 7
     JESUS MIRANDA,                                   CASE NO. C19-6222 BHS
 8
                               Plaintiff,             ORDER ADOPTING REPORT
 9          v.                                        AND RECOMMENDATION

10   RYAN A. PFAFF, et al.

11                             Defendants.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable Theresa L. Fricke, United States Magistrate Judge. Dkt. 34. The Court

15   having considered the R&R and the remaining record, and no objections having been

16   filed, does hereby find and order as follows:

17          (1)      The R&R is ADOPTED;

18          (2)      This action is DISMISSED without prejudice for failure to prosecute;

19          (3)      Plaintiff’s in forma pauperis status is REVOKED for the purposes of

20                   appeal; and

21   \

22   \


     ORDER - 1
             Case 3:19-cv-06222-BHS Document 35 Filed 06/14/21 Page 2 of 2




 1         (4)   The Clerk shall enter JUDGMENT and close this case.

 2         Dated this 14th day of June, 2021.

 3

 4

 5
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
